

Exhibit 10.4
 
Sales Contract
 
 
   
Contract No.:
 
 
   
Date:
 

 
Seller: SHENZHEN RITAR POWER CO., LTD
Address: No.9 Bldg., Fuqiao 2 Industrial Area, Fuyong, Bao’an District,
Shenzhen, 51803, China
Tel:86 755 8347 5680 Fax:86 755 8347 5180
E-mail: sales@ritarpower.com
 
Buyer: 
Address: 
     
Tel:
Fax:      E-mail:         

 
The undersigned Seller and Buyer have agreed to close the following transactions
according to the terms and conditions set forth as below:



1.
Specification, Quantity, Quality and Price:



Description
Specification
QUANTITY
UNIT PRICE
AMOUNT
   
(PCS)
(USD)
(USD)
RITAR
　 Sealed Lead
Acid Battery and
Charger
                                                 
TOTAL
     
Total Amount
 




2.
Price and Terms of Delivery: FOB SHENZHEN CHINA

 
The terms FOB, CFR, or CIF etc. shall be subject to the International Rules for
the Interpretation of Trade Terms (INCOTERMS 2000) provided by International
Chamber of Commerce (ICC) unless otherwise stipulated herein.)



3.
More or Less: _ _%.




4.
Time of Shipment:by partial shipment

 

--------------------------------------------------------------------------------


 

5.
Terms of Payment: 30% T/T in advance, 70% T/T based on B/L copy




6.
Packing: by carton and wooden pallet




7.
Insurance: Covering transportation Risks for __ % of Invoice Value to be
effected by the Buyer .




8.
Quality/Quantity discrepancy: In case of quality discrepancy, claim should be
filed by the Buyer within 30 days after the arrival of the goods at port of
destination, while for quantity discrepancy, claim should be filed by the Buyer
within 15 days after the arrival of the goods at port of destination. It is
understood that the Seller shall not be liable for any discrepancy of the goods
shipped due to causes for which the Insurance Company, Shipping Company, other
Transportation Organization /or Post Office are liable).




9.
Contract Modify: Seller could increase adequately the unit price according to
international Plumbum Price Up, and increasing Notice come into effect from
arrival Buyer.




10.
The Seller shall not be held responsible for failure or delay in delivery of the
entire lot or a portion of the goods under this Sales Contract in consequence of
any Force Majeure incidents which might occur. Force Majeure as referred to in
this contract means unforeseeable, unavoidable and insurmountable objective
conditions.




11.
Arbitration: Any dispute arising from or in connection with the Sales Contract
shall be settled through friendly negotiation. In case no settlement can be
reached, the dispute shall then be submitted to China International Economic and
Trade Arbitration Commission (CIETAC), Shenzhen Commission for arbitration in
accordance with its rules in effect at the time of applying for arbitration. The
arbitral award is final and binding upon both parties).




12.
Notices:All notice shall be written in three days and served to both parties by
fax/e-mail /courier according to the above addresses. If any changes of the
addresses occur and contract clause, one party shall inform the other party of
the change of address within three days after the change.




13.
This Contract is executed in two counterparts each in Chinese and English, each
of which shall be deemed equally authentic. This Contract is in __2___ copies
effective since being signed/sealed by both parties. Fax Copy is effective as
original.

 
Seller Signature or Stamp: 
  Buyer Signature or Stamp:         
Shenzhen Ritar Power Co., Ltd.
   

2

--------------------------------------------------------------------------------


 